Citation Nr: 1818794	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-27 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

1.  Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

B.L.M., and S. S. 


ATTORNEY FOR THE BOARD

N. Pendleton, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from July 1950 to October 1953 and from October 1953 to June 1958.  He died in January 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  a March 2010 decision and July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. The July 2013 rating decision detailed that the original claim was received in February 2009. A second DIC application was filed in February 2010.  The DIC claim was initially denied in March 2010 on the basis that the Veteran did not die in service nor did he die from a service connected disability.  

The original appellant for the DIC claim was the Veteran's surviving spouse, B.L.M. She filed a timely Notice of Disagreement (NOD) that was received in December 2010. However, no rating decision was issued until July 2013. Since the surviving spouse's NOD was timely, the March 2010 decision remains pending before the Board. The Board also notes that she filed a timely NOD subsequent to the July 2013 rating decision in August 2013. The RO issued an SOC in May 2014.  The matter was certified to the Board in July 2014 and properly returns for appellate consideration. 

In October 2015, the surviving spouse testified before the undersigned during a videoconference hearing with the Appellant at the RO and the undersigned located in Washington, D.C. The daughter of the Veteran and the surviving spouse., S. S., also served as a witness. A transcript of the hearing is included in the electronic claims file. 

Unfortunately, during the pendency of the appeal, the surviving spouse died in March 2016. S. S., the surviving child who testified at the October 2015 hearing, filed a request to be submitted as the appellant for the purpose of processing the claim to completion.  The VA recognized her as a verified substitute claimant. (See January 2017 Correspondence). 38 U.S.C. § 5121A; 79 Fed. Reg. 52,977, 52,982-83 (Sept. 5, 2014); 38 C.F.R. § 3.1000(a)(2), 3.1010(a) and 3.1010 (g)(1)(ii)).  Accordingly, the Board may proceed with the matter. 


FINDINGS OF FACT

1. The Veteran died in January 2009. The original death certificate lists the causes of death as (1) acute myocardial infarction (immediate), (2) coronary artery disease (years), and (3) hypertension.

2. At the time of his death, the Veteran was service-connected only for residuals of a fractured right rib at a noncompensable level.

3. Acute myocardial infarction (immediate), coronary artery disease (years), and hypertension were not manifest within one year of the Veteran's separation from service, nor are they otherwise related to his active military service. 

4. The Veteran was not diagnosed with PTSD, nor was it manifest within one year of the Veteran's separation from service, nor is it otherwise related to his active military service.

5.  A service-connected disability was not a principal or contributory cause of the Veteran's death.

6. The Veteran's service-connected disability was not continuously rated totally disabling for 10 years prior to his death. A total disability evaluation was not in effect from the date of discharge from military service. He was not a former prisoner of war (POW). 


CONCLUSION OF LAW

1. The criteria for service connection for the cause of the Veteran's death are not met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1310, 5103, 5103A (2017); 38 C.F.R. §§ 3.1(n), 3.5, 3.303, 3.3.04, 3.307, 3.309, 3.312 (2017).

2. The criteria for establishing entitlement to DIC under 38 U.S.C. § 1318 are not met. 38 U.S.C. §§ 1318, 5103, 5103A (2017); 38 C.F.R. § 3.22 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection for the Cause of the Veteran's Death

When it is determined that a Veteran's death is service connected, with service connection determined according to the standards applicable to disability compensation, a surviving spouse, child, or parent is generally entitled to DIC. 38 U.S.C. § 1310; 38 C.F.R. § 3.5(a); see generally 38 U.S.C. Chapter 11. Generally, a Veteran's death is service connected if it resulted from a disability incurred or aggravated in the line of duty in the active military, naval, or air service. 38 U.S.C. §§ 101 (16), 1110, 1131; 38 C.F.R. §§ 3.1(k), 3.303.

Direct service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service. 38 U.S.C. §§ 1110 (wartime service); 38 C.F.R. § 3.303; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303 (d). Service connection may be demonstrated either by showing direct service incurrence or aggravation, as discussed above, or by use of applicable presumptions, if available. 38 C.F.R. § 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection for the cause of the Veteran's death, the service-connected disability must be either the principal or a contributory cause of death. 38 C.F.R. § 3.312(a). A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death. 38 C.F.R. § 3.312(b). A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to producing death - e.g., when a causal (not just a casual) connection is shown. 38 C.F.R. § 3.312(c). 

Service-connected diseases or injuries affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other diseases or injury primarily causing death. Where the service-connected condition affects vital organs, as distinguished from muscular or skeletal functions, and is evaluated as 100 percent disabling, debilitation may be assumed. 38 C.F.R. § 3.312 (c)(3). There are primary causes of death that, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself, of a progressive or debilitating nature. 38 C.F.R. § 3.312 (c)(4); Galvagno v. Derwinski, 3 Vet. App. 118, 119 (1992).

However, an exception to the general rule for service connection exists when the disability was caused by the claimant's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.§ 105, and 3.301(b).  38 C.F.R. § 3.1(n) further defines willful misconduct as "an act involving conscious wrongdoing or known prohibited action."  This section also indicates that willful misconduct is found when the action involves deliberate or intentional wrongdoing with knowledge of, or wanton and reckless disregard of, its probable consequences.  Willful misconduct will not be determinative to service connection unless it is the proximate cause of injury, disease, or death.  Id. Furthermore, the simple drinking of alcoholic beverage is not of itself willful misconduct. However, if in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  38 C.F.R. § 3.302(c)(2).

In short, the appellant is entitled to DIC benefits if the principal or contributory cause of the Veteran's death was (1) an already service-connected disability that caused or aggravated another disability, directly leading to the Veteran's death; or (2) a previously nonservice-connected disability that was in fact incurred or aggravated by service. 38 U.S.C. § 1310; 38 C.F.R. §§ 3.303 (a), 3.310, 3.312.

In this case, the Appellant contends that that Veteran had PTSD at the time of death, which was caused by service, and should have been 100 percent service connected.  She also contends the Veteran's causes of death were proximately due to stress of such a condition. Finally,  the stress of combat contributed to his alcoholism (self-medication).  (See May 2015 Correspondence).
Here, the Veteran's certificate of death shows that he died in January 2009. The death certificate issued on January [REDACTED], 2009 shows that the causes of death were (1) acute myocardial infarction, (2) coronary artery disease, and (3) hypertension. 

At the time of his death, the Veteran was service-connected only for residuals of a fractured right rib at a noncompensable level.

Turning first to the matter of whether the Veteran's original causes of death were related to service, service treatment records (STRs) show no relevant abnormalities on his July 1968 entrance examination or Report of Medical History at entry. STRs generated during service lack documentation of (1) acute myocardial infarction, (2) coronary artery disease, and (3) hypertension. 

At separation, the Veteran did not receive a traditional separation examination. Rather, STRs indicate USMC discharged the Veteran due to emotional instability and period of intoxication. (See STRs(5) at pg. 7). Specifically, the record reflects in he was hospitalized for six (6) days in June 1958 at USNH Beaufort, S.C. where his discharge diagnosis was emotional instability reaction. (See STRs(5) pg. 5).  It was noted that he generally consumed alcohol sporadically, but when he did, he lost control over himself, and became paranoid and aggressive. Id. at 12. USMC also noted that this pattern of events had previously happened on several occasions. Id. at 7.  On one occasion, he was accused for stealing a car and on another, of stealing an outboard motor. The doctors advised him to accept treatment and he agreed to do so. His commanding officer noted that when the Veteran was not drinking, he seemed normal enough, but the repetition of these incidents made it impossible to place full trust and confidence in him. Id. (See also STR(1) pg. 14, 54 for other alcoholic outbursts; and STRs(2)).

The Veteran attempted to contest his discharge providing that extreme marital difficulties were the primary cause of his behavior and that every drinking episode was preceded by a family quarrel where he attempted to walk away from and turned to drinking as an escape. (See STR(5) pg. 8). He asserted that he desired to resolve his domestic difficulties and abstain from alcohol if necessary. 

However, USMC conducted a comprehensive investigation where they concluded that his challenges with alcoholism were a pattern over several years and that he was ultimately incapable of useful service. (See STRs(1) pg. 8, 14, 54; see also STRs(4) pg. 4).  Also, a review of discharge was conducted in October 1958, which affirmed that the character of the discharge issued was proper. (See STRs(2)).The examiners highlighted another incident  that occurred in December 1957, where the Veteran "blacked out" and was found lying on the front yard of an officer's home with stolen items from a private home. He underwent psychiatric assessments, which rendered the final diagnosis of acute hallucinosis (associated with the use of alcohol). The reviewers determined that no change, correction or modification need be made in his General Discharge. 

Most importantly, not one of the three causes of death was mentioned at the time of his discharge. (See STRs(2)).

Post-service treatment records are void of any complications until February 2008 MTRs, which provide the Veteran's medical history, to include diagnoses of coronary artery disease- multiple myocardial infarction/aortic valve replacement and hypertension. (See September 2008 MTRs(2)).  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against a finding that the  Veteran's death was due to service-connected disability or otherwise etiologically related to his active military service. The probative evidence does not show that the conditions were related to the Veteran's active military service, or that any of these conditions were chronic disabilities incurred in service. While the Veteran received treatment for a variety of conditions in service, he did not seek treatment related these disorders. The conditions were not found within one year of separation or shortly thereafter. Rather, the Veteran's acute myocardial infarction,  coronary artery disease, and hypertension not shown until many years after service discharge. 

Turning to the Appellant's specific contentions, there is no probative evidence to support a finding that the Veteran was diagnosed with PTSD in the course of his lifetime. The criteria for service connection requires there to be a medical diagnosis of record; without such, service connection is not warranted.  38 C.F.R. § 3.303.

The Appellant also contended that the Veterans' causes of death (myocardial infarction, coronary artery disease, and hypertension) were proximately due to PTSD.  Yet, as previously mentioned, there is not a diagnosis of PTSD of record. Moreover, there is no evidence that the Veteran's causes of death were proximately due to his noncompensable service connected condition of residuals of a fractured right rib.  

As for her final contention, that the Veteran was self-medicating with alcohol due to PTSD and combat, as explained above, willful misconduct is present when a Veteran's actions involved deliberate or intentional wrongdoing and when the alleged misconduct also proximately causes the claimed injury, disease, or death.  STRs include a comprehensive psychiatric review with the Veteran in February 1958, which centered on the Veteran's challenges with alcohol-induced hallucinations. There is no evidence that these hallucinations were caused by an acquired psychiatric condition. The preponderance of the evidence weighs in favor of finding the Veteran's hallucinations were caused by his history of alcoholism and that he was discharged from the military due to willful misconduct.  Such condition, alcohol-induced hallucinations, and any injuries or illnesses derivative thereto are precluded from entitlement to service connection.

The Board also acknowledges the lay statements submitted by the Appellant, however, because the cause of the Veteran's death is medically complex, she does not possess the requisite expertise to render an opinion concerning the matter.  

Further, the Board has considered the article submitted by the Appellant in support of the claim; specifically the article entitled, "Trauma, Depression Rates Higher among West Virginia Veterans" (See September 2008 Correspondence and September 2008 Statement in Support of Claim). This evidence, however, does not address the facts that are specific to this Veteran's particular case. 

The Board also acknowledges that the Veteran had various other physical and neurological health challenges. February 2008 MTRs indicates the Veteran's medical history, which included diagnoses of dementia/Alzheimer with agitation, stage III chronic kidney disease. (See September 2008 MTRs(2)).  May 2008 MTRs indicates the Veteran had the diagnosis of severe dementia, multiple etiologies with paranoid ideation. The note also acknowledges his history of questionable seizures and functional deteriorations. (See September 2008 MTRs(1)).  However, upon review of the STRs, there is no evidence that these conditions incurred in service nor is there any competent medical opinion evidence of record that draws a link between these conditions and his military service. These conditions were diagnosed many years post-service (See September 2008 MTRs). 

Accordingly, the Board finds that the preponderance of the evidence is against service connection for the original causes of the Veteran's death (acute myocardial infarction, coronary artery disease, and hypertension); so there is no reasonable doubt to resolve in the appellant's favor.

In the alternative, the Board considered whether the Veteran's residuals of a fractured right rib at a noncompensable level caused or contributed substantially or materially to the Veteran's cause of death. However, the Appellant does not contend nor is there probative evidence of such. 

In sum, the preponderance of the evidence is against a finding that the Veteran's cause of death is service connected. Additionally, there is no evidence that the Veteran's service-connected disorder was a principal or contributory cause of his death. The Board acknowledges that no medical opinion was obtained on the relationship between PTSD and his military service as the Appellant cancelled the VA examination due to the fact that the Veteran was residing in a nursing home at a distance from a VA facility. However, the Board, again finds that the record, which does not reflect a diagnosis during the course of his lifetime nor competent evidence suggesting a link to military service, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claim. As the records provide no basis to grant this claim, the Board finds that no reasonable possibility exists that such an opinion would aid in substantiating the Appellant's claim. 38 U.S.C. § 5103A (a); Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008).

II. Entitlement to DIC under 38 U.S.C. § 1318

Pursuant to 38 U.S.C. § 1318(a), benefits are payable to the surviving spouse and to the children of a deceased Veteran in the same manner as if the death were service-connected. A "deceased Veteran" for purposes of this provision is a Veteran who dies not as the result of his/her own willful misconduct, and who was in receipt of, or entitled to receive, compensation at the time of death for a service-connected disability rated totally disabling. See 38 U.S.C. § 1318(b); 38 C.F.R. § 3.22(a). The service-connected disability must have been: (1) continuously rated totally disabling for a period of 10 or more years immediately preceding the Veteran's death; or (2) continuously rated totally disabling since the Veteran's discharge or other release from active duty and for at least 5 years immediately preceding death; or (3) the Veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death. Id. The total disability rating may be schedular or based on individual unemployability under 38 C.F.R. § 4.16 and 3.22(c).

"Entitled to receive" means that, at the time of death, the Veteran had service-connected disability rated totally disabling by VA but was not receiving compensation for reasons specified in the regulations which are not relevant here (such as withholding or waiver of payment), or because the Veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error (CUE) in a VA decision concerning the issue of service connection, disability evaluation, or effective date. See 38 C.F.R. § 3.22(b).

Claims under 38 U.S.C. § 1318 are adjudicated based on decisions rendered during the Veteran's lifetime. See 38 C.F.R. § 20.1106. Thus, the only possible ways for Appellant to prevail on a claim for benefits under 38 U.S.C. § 1318 would be: (1) meeting the statutory duration requirements for a total disability rating at the time of death; or (2) showing that such requirements would have been met but for CUE in a decision on a claim filed during the Veteran's lifetime.

At the time of his death, the Veteran was service-connected only for residuals of a fractured right rib at a noncompensable level. The Veteran's service connected condition was not compensable and thus has not been continuously rated totally disabling for at least 10 years preceding death, nor from release of active duty for at least 5 years immediately preceding death.

Turning to Appellant's specific contention, that the Veteran should have been granted a 100 percent disability rating prior to his time of death for PTSD and that he is an unlisted POW, as previously mentioned, there is no evidence of a medical diagnosis of PTSD in his lifetime. As no diagnosis was made during his lifetime, service connection is not warranted. 38 C.F.R. § 3.303.

Additionally, the available evidence does not show that the Veteran was a POW for presumptive consideration.  The term "former prisoner of war" as a specific legal definition, as codified by statue in 38 C.F.R. § 3.1(y). Generally, the VA will accept the findings of appropriate service department that a person was a POW during a period of war unless a reasonable basis exists for questioning it. Such findings shall be accepted only when detention or internment is by an enemy government or its agents.  In all other situations, including those in which the Department of Veterans Affairs cannot accept the service department findings, the following factors shall be used to determine POW status: (i) circumstances of detention and (ii) reasons for detainment or interment. 38 C.F.R. § 3.1(y).  

The Agency issued an administrative decision in an effort to address these contentions.  The decision acknowledged the December 2007 correspondence, detailing the Appellant's historical account of the circumstances of his detention; that the Veteran and three other Marines were captured, and put in a hole then covered with tree limbs during his duty in Korea. They managed to escape while the guard was asleep. The correspondence detailed that the Veteran did not tell anyone about his capture until he had to be hospitalized in Beaufort, S.C. in January 1958.  She also stated that the Veteran suffered hallucinations from his military experiences. However, the original appellant was unable to provide the exact dates or even an estimate of the Veteran's imprisonment. (See December 2007 Correspondence). Even more, the timing of his POW assertion occurred during the pendency of disciplinary action which ultimately leads to discharge. (See STRs(2)). 

The administrative decision also documented the efforts to corroborate the circumstances of detention. The Agency submitted a VCAA Duty to Assist letter in July 2012 affording an additional 30 days to submit corroborating information.  A PIES request was submitted in May 2013 to confirm his POW status as well as dates and camp of confinement. Search of National Archives and Records Administration (NARA) FPOW online databases were also used to search for date. However, NARA stated there was no evidence of such. In March 2013, an email was also sent to VAVBAWAS/CO/OUTREACH, but a negative response returned. Essentially, the Agency determined that the Veteran's historical account of events in service do not constitute POW status and could not be corroborated. 

Along with the administrative decision, the Board considered the enumerated factors  as provided under 38 C.F.R. § 3.1(y). However, there is no evidence of record that he endured physical or psychological hardship or abuse, malnutrition or unsanitary conditions. There is also no evidence that the Veteran was interned by a foreign government for an alleged violation of its laws. 38 C.F.R. § 3.1(y)(2)(i-ii). 

There is nothing in the record indicating that the Veteran should have been receiving, or was entitled to receive  compensation at the total rate and it has not been alleged that any prior rating decision was clearly and unmistakably erroneous. See Cole v. West, 13 Vet. App. 268 (1999). The threshold legal criteria for benefits under 38 U.S.C. § 1318 have not been met, and the Appellant's claim must be denied. See Sabonis v. Brown, 6 Vet. App. 426 (1994).  In so concluding, the Board in no way intends to minimize the Veteran's sacrifices during his military service, or the Appellant's sincerity in pursuing her claim. However, the Board is obligated to decide cases based on the evidence before it. See Harvey v. Brown, 6 Vet. App. 416, 425 (1994) (holding that the Board is bound by the law and is without authority to grant benefits on an equitable basis).


ORDER

Service connection for the cause of the Veteran's death is denied.

Entitlement to DIC under 38 U.S.C. § 1318 is denied.


____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


